Case 2:19-cv-13035-NGE-RSW ECF No. 27 filed 09/17/20             PageID.222     Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


STEVE-LEE SWARTZ and JACOB LEE
SWARTZ,                                               Case No. 19-13035

         Plaintiffs,                                  Honorable Nancy G. Edmunds
v.

OFFICER DILLION HOWE, ET. AL.,

         Defendants.
                        /

                 ORDER ACCEPTING THE MAGISTRATE JUDGE’S
              AUGUST 10, 2020 REPORT AND RECOMMENDATION [21]

         Pending before the Court is the magistrate judge’s August 10, 2020 report and

recommendation. (ECF No. 21.) The magistrate judge recommends that the Court deny

Plaintiffs’ objection to removal of this action to this Court (ECF No. 5) and grant

Defendants’ motion to dismiss Plaintiffs’ complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) (ECF No. 6). The Court is fully advised in the premises and has

reviewed the record and the pleadings. None of the parties timely filed objections to the

magistrate judge’s report and recommendation, which ordinarily “releases the Court from

its duty to independently review the matter.” Hall v. Rawal, 09-10933, 2012 WL 3639070,

at *1 (E.D.Mich. Aug. 24, 2012) (citation omitted). However, after the deadline to file its

response, Plaintiffs filed their Statement of Fact and Response to Report and

Recommendation and Firsthand Witness Testimony. (ECF No. 22.) Having reviewed

Plaintiffs’ brief and Defendants response, the Court finds that Plaintiffs fail to raise any

valid objections to the magistrate judge’s report and recommendation. Moreover, after

                                             1
Case 2:19-cv-13035-NGE-RSW ECF No. 27 filed 09/17/20          PageID.223     Page 2 of 2




reviewing the entire record in this matter, the Court agrees with the magistrate judge’s

report and recommendation.

         The Court therefore ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation, DENIES Plaintiffs’ objection to removal, and GRANTS Defendants’

motion to dismiss. It is further ordered that Plaintiffs’ complaint is hereby DISMISSED

with prejudice.

     SO ORDERED.


            s/Nancy G. Edmunds
            Nancy G. Edmunds
            United States District Judge

Dated: September 17, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 17, 2020, by electronic and/or ordinary mail.

            s/Lisa Bartlett
            Case Manager




                                           2
